Mo-
tion for relief presented to Mr. Justice Stewart, and by him referred to the Court, granted, and the order of the United States District Court for the Eastern District of Kentucky of December 13, 1967, stayed to the extent that the seized documents shall remain in custody of the Commonwealth’s Attorney of Pike County, Kentucky, pending perfection and disposition of the appeal by this Court.
This stay is conditioned upon filing of the record, the jurisdictional statement and the docketing of the case within fourteen days from this date and should such appeal be docketed within that time, the Solicitor General is requested to respond to such jurisdictional statement within fourteen days thereafter. In the event the appeal is so docketed, this stay is to remain in effect pending this Court’s ruling on the jurisdictional aspect of the case. Should the Court summarily affirm the judgment or dismiss the appeal, this stay shall automatically expire. In the event the Court notes probable jurisdiction or postpones consideration of the jurisdiction until the hearing on the merits, this stay is to remain in effect pending issuance of the judgment of this Court.
Issuance of this stay in no way represents an adjudication that this Court has jurisdiction of an appeal from the order of the United States District Court hereby stayed.
[For earlier order herein, see 389 U. S. 949.]